Order entered August 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01146-CV

                            IN RE LOUIS T. SHIELL II, Relator

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06516

                                          ORDER
       The Court has before it relator’s petition for writ of mandamus. We request that real

party in interest and respondent file any responses to the petition by September 9, 2013.

Relator’s motion for temporary relief remains under consideration by the Court.


                                                     /s/   KERRY P. FITZGERALD
                                                           JUSTICE